 CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)
I. CIRJDIST./ DI V. CODE  2. PERSON REPRESENTED                                                                                        VOUCHER NUMBER
                                              HERIBERTO SANTIAGO JIMENEZ
3. MAO, DKT./DEF. NUMBER                               4. DIST, DKT./DEF. NUMBER                         5. APPEALS DKT./DEF. NUMBER                          6. OThER DKT. NUMBER
                                                        2:09-CR-371
7. IN CASE/MATTER OF (Case Name)                       8. PAYMENT CATEGORY                               9. TYPE PERSON REPRESENTED                           10. REPRESENTATION TYPE
                                                       LI   Felony      C] Petty Offense                 I Adult Defendant    El Appellant                        (See lnstn,ction.s)
  USA V. Heriberto Jimenez                             LI Misdemeanor                Other               LI Juvenile Defendant             El    Appellee
                                                                                                                                                              SR
I I. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five,) major offenses charged, according to severity of offense.
  18:1349 Frauds and Swindles
12. ATTORNEY’S NAME (First Name, Ml., Last Name, including any suffix),                                  13. COURT ORDER
      AND   MAILING    ADDRESS
                                                                                                               0    Appointing Counsel                        LI       C     Co-Counsel



 Lorraine Gauli-Rufo Es“1’           ‘
                                                                                                          LI


                                                                                                          LI
                                                                                                               F


                                                                                                               P
                                                                                                                    Subs   For   Federal


                                                                                                                    Subs For Panel
                                                                                                                                           Defender


                                                                                                                                       Attorney
                                                                                                                                                              LI


                                                                                                                                                              LI
                                                                                                                                                                       R     Subs   For


                                                                                                                                                                       Y Standby Counsel
                                                                                                                                                                                           Retained   Attorney




 LGR Law LLC
 130 Pompton Avenue                                                                                      PnorAnomey’sName:
                                                                                                             Appointment Dates:
 “e         a    ftI I fl7flAA
                                                                                                          El Because the above-named person represented has testified under oath or has otherwise
                                                      “97            2’   -   3(’1
      Telephone Number:                                          /                                       satisfied this Couryat he she (I) is financially unable to employ counsel and (2) does
                                                                                                         not wish to waivgcdimsel, d because the      ye of justice so require he snomey whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                 name appears in em I        ointed to present       person in this ca OR              ,


                                                                                                          El Othei(See s ct )


                                                                                                                                   i       eof     es,’lud e or By Order o                 e Court


                                                                                                                         Date of Order             (                 Nunc Pro Tunc Date
                                                                                                         Repayment or partial repayment orderd-ft0’m the person represented for this service at tinie
                                                                                                         appointment.        LI YES      LI NO
                        CLAIM FOR SERVICES AND EXPENSES                                                                                                FOR COURT USE ONLY
                                                                                                                    TOTAL                  MATH/TECH,              MATH/TECH.
                                                                                           HOURS                                                                                                   A DDITIONAL
       CATEGORIES (Attach itemization of services with dates)                                                      AMOUNT                   ADJUSTED                ADJUSTED
                                                                                          CLAIMED                                                                                                     REVIEW
                                                                                                                   CLAIMED                   HOURS                   AMOUNT
I      a. Aixaignment and/or Plea                                                                                         0.00                                             0.00
       b Bail and Detention Hearings                                                                                        0.00                                                    0.00
       c. Motion Hearings                                                                                                   0.00                                                    0.00
       d. Trial                                                                                                             0.00                                                    0.00
       e. Sentencing Hearings                                                                                               0.00                                                    0.00
       F. Revocation Hearings                                                                                               0.00                                                    0.00
       q. Appeals Court                                                                                                     0.00                                                    0.00
       h. Other (Specfy on additional sheets)                                                                               0.00                                                    0.00
       (RATE PERHOUR=S                                  ) TOTALS:                                 0.00                      0.00                       0.00                         0.00
16.    a.Interviews and Conferences                                                                                         0.00                                   .                0.Q0
       b.Obtaining and reviewing records                                                                 ‘•‘
                                                                                                                            0.00                                       ...      .
                                                                                                                                                                                    O.QQ.Q
       c.Legal research and brief writing                                                                                   0.00
       d.Tmvel time                                                                                                         0,00                                                    o.pg

       e.Investigative and other work (Spec(p5’ on additional sheets)                                    fi’                0.00                                                    0.0.O
       (RATEPERHOUR=S                                        )       TOTALS:                      0,00                      0.00                       0.00                         0,00
17     Travel Expenses (lodging, parking, meals, mileage, etc.)
18.    Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND                                    ADJUSTED):
                                                                                                                            0.00                                                    0.00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                             20 APPOINTMENT TERMINATION DATE                                      21 CASE DISPOSITION
                                                                                                             IF OTHER THAN CASE COMPLETION
      FROM:                                                 TO;
22. CLAIM STATUS                         El Final Payment                 El Interim Payment Number                                             El Supplemental Payment
      Have you previously applied to the court for compensation and/or reimbursement for this    El YES      El NO           If yes, were you paid?   El YES     El NO
      Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything ofvalue) from any other source in Connection with this
      representation? El YES        El NO           If yes, give details additional sheets.
                                                                               on


      I swear   oraffirm the truth or correctness of the above statements.
      Signature of Attomey                                                                                                                          Date

                                 .                           APPROVED FOR PAYMENT                          —       COURT USE ONLY
23. IN COURT COMP.                          24. OUT OF COURT COMP.              25. TRAVEL EXPENSES                26. OTHER EXPENSES                         27. TOTAL AMT. APPR./CERT.
                                                                                                                                                              $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                               DATE                                       28a. JUDGE CODE

29 IN COURT COMP.                           30. OUT OF COURT COMP.               31 TRAVEL EXPENSES                32. OTHER EXPENSES                         33. TOTAL AMT APPROVED
                                                                                                                                                              $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                      DATE                                       34a. JUDGE CODE
    In excess’ of the statutory threshold amount.
